Citation Nr: 0832701	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for pes planus of the 
right foot, claimed as fallen arches.

2.  Entitlement to an initial compensable rating for left 
foot fallen arches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1996 to May 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in Chicago, Illinois, which denied a claim for service 
connection for bilateral fallen arches.  

Following a November 2007 Board remand, service connection 
for left foot fallen arches was granted in a June 2008 rating 
decision.  The appeal as to service connection for left foot 
fallen arches has been granted in full and is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  The right foot claim returns for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The Board remanded this claim in November 2007 for an 
examination and opinion on both feet.  The veteran's 
representative argues, and the Board agrees, that the 
examination and opinion provided are inadequate and a second 
remand is required.

The Board acknowledged that the veteran had two preexisting 
foot disabilities upon entry into service and was treated 
during service for foot problems.  The claims folder, 
however, contained no opinions regarding aggravation of the 
veteran's preexisting foot disabilities or incurrence of a 
separate foot disability during service.  Thus, the Board 
found that the medical evidence of record was inadequate for 
the purpose of adjudicating the veteran's claim for service 
connection and that a VA examination was required to 
determine whether the veteran has any current foot 
disabilities, to include bilateral pes planus or fallen 
arches, and, if so, whether these disabilities were incurred 
in or aggravated by active duty service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

The veteran was seen for an examination in December 2007.  
The examination report states at the outset that the veteran 
was only being evaluated for the left foot and offered no 
opinion as to the right foot and provided only tangential 
detail of the right foot findings.  The Board remanded for an 
examination of the bilateral feet, rendering this examination 
inadequate for ratings purposes.  The Board is obligated by 
law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Following the November 2007 grant of service connection for 
left foot fallen arches as discussed in the Introduction, the 
veteran has submitted a June 2008 statement disagreeing with 
the initial noncompensable rating.  The Board finds that this 
statement is sufficient to constitute a Notice of 
Disagreement.  The claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination.  The claims 
file should be provided to the examiner 
for review, and the examiner should note 
that it has been reviewed.

After reviewing the file, the physician 
must provide opinions on the following 
questions: 1) whether the veteran has a 
current right foot disability of any kind, 
to include fallen arches/pes planus? 2) If 
yes, did the veteran have this right foot 
disability upon entrance into service? 3) 
If yes, did this disability, or any right 
foot disability that the veteran currently 
has, increase in severity during service? 
4) If yes, was the increase in severity a 
result of natural progress of the disease? 
5) If the disability did not preexist 
service, is it at least as likely as not 
(meaning likelihood of at least 50%) that 
the current disability is related to 
disease or injury shown during service?

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the right foot service 
connection claim on the merits.  If the 
benefits sought are not granted, the 
veteran and her representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  Provide the veteran with a statement 
of the case as to the issue of an initial 
compensable rating for left foot fallen 
arches.  The veteran should be informed 
that she must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claim.  Her cooperation in VA's efforts 
to develop her claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

